COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 THE STATE OF TEXAS,                                              No. 08-15-00205-CR
                               Appellant,         §
                                                                     Appeal from the
 v.                                               §
                                                                   243rd District Court
 CRISPEN HANSON,                                  §
                                Appellee.                        of El Paso County, Texas
                                                  §
                                                                   (TC# 20120D03212)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF JULY, 2017.


                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating